Case 3:20-cv-08298-BRM-TJB Document 21 Filed 07/14/20 Page 1 of 3 PageID: 373



                       IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

                                                   X
NATIONAL ASSOCIATION OF THEATRE                 :
OWNERS; NATIONAL ASSOCIATION OF                 :        Case No. 3:20-cv-08298-BRM-TJB
THEATRE OWNERS OF NEW JERSEY;                   :
AMERICAN MULTI-CINEMAS, INC.;                   :
CINEMARK USA, INC.; REGAL CINEMAS,              :        ECF Case
INC.; BJK ENTERTAINMENT, INC.; BOW              :
TIE CINEMAS, LLC; and COMMUNITY                 :
THEATERS LLC,                                   :        ORDER TO SHOW CAUSE FOR A
                                                :        TEMPORARY RESTRAINING
                         Plaintiffs,            :        ORDER AND PRELIMINARY
                                                :        INJUNCTION
             - against -                        :
                                                :
PHILIP D. MURPHY, in his official capacity as :          ORAL ARGUMENT REQUESTED
Governor of New Jersey; and JUDITH              :
PERSICHILLI, in her official capacity as Acting :
Commissioner of Health of New Jersey,           :
                                                :
                         Defendants.            X



         THIS MATTER having been brought before the Court by Plaintiffs National

Association of Theatre Owners, National Association of Theatre Owners of New Jersey,

American Multi-Cinema, Inc., Cinemark USA, Inc., Regal Cinemas, Inc., BJK Entertainment,

Inc., Bow Tie Cinemas, LLC, and Community Theaters LLC (collectively, “Plaintiffs”), through

their counsel, by Order to Show Cause seeking a temporary restraining order and preliminary

injunction pursuant to Federal Rule of Civil Procedure 65 and Local Rule 65.1, and upon the

Memorandum of Law and Declarations submitted herewith, the Court having determined that

good and sufficient reasons exist to proceed by way of Order to Show Cause, and for good cause

shown,

         IT IS on this _____ day of July, 2020, ORDERED that the Defendants Philip D.

Murphy, in his official capacity as Governor of New Jersey, and Judith Persichilli, in her official

capacity as Acting Commissioner of Health of New Jersey (“Defendants”), appear personally or



4831-0387-3218v.1
Case 3:20-cv-08298-BRM-TJB Document 21 Filed 07/14/20 Page 2 of 3 PageID: 374



through counsel, and show cause on the _____ day of July, 2020, before the United States

District Court for the District of New Jersey, Hon. Brian R. Martinotti, at the Trenton

Courthouse, located at 402 East State Street, Trenton, New Jersey 08608, at _____ __.m., or as

soon thereafter as counsel can be heard, why an Order should not be entered:

       1.      enjoining and restraining Defendants, as well as their officers, agents, servants,

employees, and all persons in concert or participation with them, from applying or enforcing any

Executive Orders (including, without limitation, Executive Order No. 157) or other official

actions, against movie theatres, requiring their closure, or imposing different terms for opening

to the public than those imposed upon religious or political indoor gatherings.

       And it is further ORDERED that:

       1.      Pending further hearing on this Order to Show Cause, Defendants, as well as their

officers, agents, servants, employees, and all persons in concert or participation with them, are

temporarily enjoined and restrained from applying or enforcing any Executive Orders (including,

without limitation, Executive Order No. 157) or other official actions, against movie theatres,

requiring their closure, or imposing different terms for opening to the public than those imposed

upon religious or political indoor gatherings.

       2.      A copy of this Order to Show Cause, Memorandum of Law, and the supporting

Declarations shall be served upon the Defendants through their counsel, Daniel Vannella, Esq.,

via e-mail at Daniel.Vannella@law.njoag.gov, within _____ days of the date hereof.

       3.      Defendants shall file and serve written response(s) to this Order to Show Cause

and the supporting Memorandum of Law on or before July ___, 2020.

       4.      Plaintiffs may file and serve any written reply to one or both Defendants’

opposition by July ___, 2020.




                                                 2
Case 3:20-cv-08298-BRM-TJB Document 21 Filed 07/14/20 Page 3 of 3 PageID: 375



       5.      If the Defendants do not file and serve opposition to this Order to Show Cause,

the application will be decided on the papers on the return date and relief may be granted by

default.

       6.      The Court will notify the parties whether it will entertain argument on the return

date of the Order to Show Cause in accordance with Local Civil Rule 78.1.



                                             ____________________________
                                             Hon. Brian R. Martinotti
                                             United States District Court Judge




                                                3
